Citation Nr: 0122548	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-04 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel







INTRODUCTION

The veteran had active service from February 1975 until 
February 1978.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a March 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (RO), which denied the 
benefit sought on appeal.


REMAND

An initial review of the file reveals that the veteran's 
claim was denied by the RO on the basis that it was not well 
grounded.  However, during the pendency of the veteran's 
appeal there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
66 Fed. Reg. 45,620(Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)), 
(hereinafter VCAA), which modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The new law affects claims pending 
on or filed after the date of enactment (as well as certain 
claims, which were finally denied during the period from July 
14, 1999 to November 9, 2000).  This law eliminates the 
concept of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence required to 
substantiate a claim.  Specifically, the law requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of this notification, VA is 
required to inform the claimant as to what evidence the 
claimant is to provide and what evidence, if any, VA will 
attempt to obtain on the claimant's behalf.  This legislation 
is applicable to this veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  In addition, 
implementing regulations pursuant to the statute were 
published by the VA on August 29, 2001.   66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001)(to be codified at  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The veteran's claim was denied on the basis that it was not 
well grounded.  Although the RO did refer to the passage of 
the VCAA in a letter to the veteran on February 12, 2001, the 
claim remained denied on the same basis.  Moreover, the 
information provided the veteran in the statement of the case 
and supplemental statement of the case which was in 
accordance with law and regulation when prepared is no longer 
accurate as a result of the VCAA.  It is not possible to 
conclude that the veteran could not prevail if the claim were 
developed  pursuant to the VCAA and the implementing 
regulations.  Accordingly, the Board finds it is appropriate 
for the RO to decide the veteran's claim on the merits, as 
well as taking any other actions necessary in order to comply 
with the VCAA.  The case is REMANDED for the following 
action.

The RO should review the entire file and 
undertake any development necessary to 
comply with the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 (2000) and 
its implementing VA regulations.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  The purpose of 
this remand is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence or argument 
he desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




